67 F.3d 294
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenny EDMONDS, Plaintiff-Appellant,v.Mr. VINCENT, Classification Counselor;  William Smith,Warden;  Marlene Cougar, Defendants-Appellees.
No. 95-6004.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 12, 1995.Decided Sept. 29, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Williams, Jr., District Judge.  (CA-94-3365-AW)
D.Md.
VACATED AND REMANDED.
Kenny Edmonds, Appellant Pro Se.
Before WIDENER, HALL, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Kenny Edmonds alleged in this 42 U.S.C. Sec. 1983 (1988) action that corrections officials had improperly applied industrial and school credits against his sentence.  The district court found that Edmonds did not state a cognizable federal claim and dismissed the action pursuant to 28 U.S.C. Sec. 1915(d) (1988).  We vacate the judgment of the district court and remand for dismissal of the lawsuit.


2
At the core of Edmonds' lawsuit is an attack on the length of his confinement.  Such a claim sounds in habeas corpus, rather than under Sec. 1983.  Exhaustion of the claim in state court is necessary prior to raising the claim in a federal court pursuant to 28 U.S.C. Sec. 2254 (1988).  Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973);  Todd v. Baskerville, 712 F.2d 70, 73 (4th Cir.1983).


3
We accordingly vacate the judgment of the district court.  The case is remanded to the district court for dismissal without prejudice to Edmonds' right to refile once he has exhausted his remedies in the Maryland courts.


4
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


5
VACATED AND REMANDED.